Citation Nr: 0721567	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-37 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant, Translator


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the Recognized Guerilla 
Forces of the Philippines from October 1944 to May 1945.  The 
record shows that he veteran died in April 1983.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The appellant initially applied for entitlement to death 
pension benefits based on qualifying service and for accrued 
benefits.  The RO denied the former claim in April 2005, on 
the basis that as a Philippine Scout, the veteran's service 
did not meet the basic eligibility for death pension.  This 
decision was not appealed and is final.  38 C.F.R. § 3.104 
(2006).  Regarding accrued benefits, the claim was never 
adjudicated by the RO in the first instance.  Accordingly, 
this matter is referred to the RO for appropriate action.  

The appellant appeared before the undersigned Veterans Law 
Judge at a Videoconference hearing in May 2007.  A transcript 
is associated with the claims file.  


FINDINGS OF FACT

1.  A certificate of death shows that the veteran died of 
respiratory arrest in April 1983 at the age of 73 years; a 
subsequent certificate of death lists the cause of death as 
asthma.  

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.
3.  There is no medical evidence that shows a respiratory 
disease, to include asthma, until the time of the veteran's 
death or approximately 38 years post-service; there is no 
competent evidence of a nexus between the veteran's fatal 
respiratory disease and any incident of service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In an April 2005 letter, the appellant was notified of 
the information and evidence needed to substantiate and 
complete her claim.  The appellant was specifically informed 
as to what evidence she was to provide and to what evidence 
VA would attempt to obtain on her behalf.  She was also 
notified of the need to give VA any evidence pertaining to 
her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the appellant was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
service connection for the cause of the veteran's death be 
granted but such notice was after the decision that is the 
subject of this appeal.  Where such an error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders v. 
Nicholson, -- F.3d --, 2007 WL 142720, *5, *7, *9, *10 (Fed. 
Cir.) (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, timely notice of the two Dingess 
elements pertaining to an effective date and assignment of a 
disability rating would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim.  Sanders, at *5 (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that this defect in the timing of 
notice with respect to the Dingess requirements affected the 
essential fairness of the adjudication, and therefore, the 
presumption of prejudice is rebutted.  Id., at *10.   

While the appellant does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing records identified by the 
appellant.   38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).
 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical opinion when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The standards of McLendon are not met in this case.  
There is no contemporaneously recorded evidence that shows 
that the veteran had a respiratory or lung disease, to 
include asthma, during in service or for decades thereafter, 
nor is there competent evidence that suggests a nexus between 
his fatal respiratory illness and service.  Accordingly, 
there is no duty to obtain a medical opinion.  See also, 
e.g., Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.310, 3.312 (2006).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.

Analysis

The veteran served in the Recognized Guerrilla Forces of the 
Philippines from October 1944 to May 1945 against the forces 
of Imperial Japan during the Second World War.  He died in 
April 1983 and the appellant in this matter, his widow, 
contends that the cause of the veteran's death is linked to 
his active military service.  

The record contains two death certificates, with two causes 
of death listed.  The first death certificate lists the sole 
cause of death as respiratory arrest, with the second 
certificate listing asthma as the sole cause of the veteran's 
demise.  During the veteran's lifetime, service connection 
was not in effect for any disease or disability.  

The Board will consider both asthma and respiratory arrest as 
the conditions which directly caused the veteran's death.  
Neither death certificate, however, lists any other 
conditions which may have substantially or materially played 
a role in causing death.  As such, the Board's discussion 
will be limited to the immediate causal conditions of asthma 
and respiratory arrest.  

The veteran's service medical records are limited to a 
physical examination performed for the Philippine Army in May 
1945.  In the associated report, the veteran was found to 
have no abnormalities in his lungs.  There was one annotation 
of a possible disqualification based on a generalized 
"chest" abnormality; however, the examining physician 
seemed to have inspected the potential defect, ruled out the 
existence of abnormality, and found the veteran fit for duty 
and service separation (there is a handwritten "check mark" 
by the initials "R.O.").    

There are no post-service treatment records addressing the 
veteran's respiratory condition, with the death certificate 
being the only competent diagnosis of asthma and respiratory 
failure.  There is one undated statement, purportedly in the 
veteran's hand (received by the RO in June 2005), in which 
several conditions are complained of as being service-
related.  Among these conditions are acute bronchitis and 
pulmonary tuberculosis.  Even if these were the veteran's 
contentions during his lifetime, there is no competent 
medical evidence of record to substantiate these diagnoses.  
The veteran would have been capable of reporting on symptoms 
he could notice with his senses, but would not have been a 
competent medical authority to make a diagnosis or relate a 
medical condition to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

There is no contemporaneously recorded medical evidence that 
shows a respiratory or lung disorder, to include asthma, 
during service or for decades thereafter.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom.  Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].

There is no medical evidence or competent opinion that 
suggests a nexus between the veteran's fatal respiratory 
disorder, to include asthma, and any incident of active 
service.  Hence, service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312; see also Ruiz v. Gober, 10 Vet. App. 352 
(1997). 

As to the appellant's contention that there was a causal 
relationship between the veteran's service and his death, the 
Board notes that there is no indication that the appellant 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for 
their statements to be considered competent medical evidence.  
Espiritu, supra.  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See 38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


